RESPONSE TO PETITION EOR REHEARING BY
JUDGE PAYNTER.
Counsel insists that, because the ordinance in question was for the purpose of raising revenue, it is not valid, as no unequivocal authority had been granted to cities of the second class to raise a revenue by license fees or occupation tax. Section 183 of the Constitution is found under the heading “Revenue and Taxation,” and the occupation tax authorized by that section of the Constitution is as manifestly intended for the purpose of raising revenue as is a *769tax upon real or personal property. Section 3058, Kentucky Statutes, was enacted’ pursuant to that provision of the Constitution, and necessarily the Legislature intended, in the exercise of that power, to confer upon the city council authority to levy an occupation tax for the purpose of raising revenue. It was not necessary for the constitutional convention or the Legislature to say that the occupation tax provided for is for revenue. That would have been a declaration of the purpose of the law, which was otherwise perfectly clear and manifest. The city council had the right to make liverymen pay for the tag. This view was expressed in the opinion because the validity of the ordinance was questioned, but, as there was no cross appeal from the judgment of the court below on the validity of the ordinance in so far as it required liverymen to pay for the tag, the judgment of this court does not relieve the city from- the effect of the judgment of the court below on that question. The petition for rehearing was considered by a judge who did not write the opinion.